     Case 4:20-cv-01063-O Document 13 Filed 10/29/20               Page 1 of 6 PageID 97



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

GWENDOLYN BROWN                              §
Plaintiff                                    §
v.                                           §        4:20-CV-01063-O
                                             §
HARJEET SINGH and A STERLING                 §
FREIGHT CARRIER, INC.                        §
Defendants                                   §

                       PLAINTIFF’S FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       GWENDOLYN BROWN, Plaintiff, complains of HARJEET SINGH and A

STERLING FREIGHT CARRIER, INC., Defendants, and states as follows:

1.     This matter originated in state court and was removed by Defendants to the present Court.

2.     Defendants have consented to Plaintiff filing this FIRST AMENDED complaint.

3.     Plaintiff is a resident of Tarrant County, Texas.

4.     Defendant HARJEET SINGH (“SINGH”) is an individual of the State of California.

       Defendant Singh has answered and appeared through counsel; no further service of process

       is necessary.

5.     Defendant A STERLING FREIGHT CARRIER, INC. (“STERLING FREIGHT”) is

       a limited liability company doing business in the State of Texas. Defendant Sterling Freight

       has answered and appeared through counsel; no further service of process is necessary.

6.     Jurisdiction is proper, pursuant to 28 U.S.C. §1332, because Plaintiff’s and Defendants’

       states of citizenship are completely diverse. The amount in controversy exceeds the sum of

       $75,000.00, exclusive of interest and costs.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                      Page 1 of 6
      Case 4:20-cv-01063-O Document 13 Filed 10/29/20                 Page 2 of 6 PageID 98



7.      Venue is proper, pursuant to 28 U.S.C. §1391(b)(2), in this district and division, as all

        events that form the basis of this lawsuit occurred in Tarrant County, Texas.

8.      On February 4, 2020 Plaintiff BROWN was driving her 2011 Mercedes Benz ML350

        vehicle, heading westbound on E. Randoll Mill Rd., Tarrant County, Texas. Plaintiff was

        stopped in the left lane for the red traffic signal, waiting to turn left onto southbound N.

        Watson Rd (SH 360).

9.      Defendant SINGH was in the course and scope of his employment with Defendant

        STERLING FREIGHT, driving a tractor trailer, also heading westbound on E. Randoll

        Mill Rd.

10.     Defendant SINGH was attempting a left turn onto southbound N. Watson from the center

        lane, in violation of the official traffic lane markings present on the roadway.

11.     Defendant SINGH crossed the solid white line and crashed into the passenger side of the

        Plaintiff's stopped vehicle.

12.     The collision resulted in severe and permanent injuries to the Plaintiff and damages to her

        vehicle.

13.     Defendant SINGH violated his duty to exercise ordinary care, in the operation of his

        tractor-trailer rig, and was negligent, by:

           a.   Failing to keep a proper lookout;
           b.   Failing to obey official roadway markings;
           c.   Failing to operate his vehicle within the bounds of a single lane;
           d.   Failing to control the vehicle;
           e.   Failing to avoid the collision;
           f.   Failing to properly time and/or plan his trip, so as not to be running late to deliver
                his load;
           g.   Failing to safely change lanes;
           h.   Driving while fatigued, or otherwise impaired;
           i.   Failing to exercise extraordinary care in the operation of the tractor-trailer; and/or
           j.   Such other acts or omissions as may be revealed in discovery.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                         Page 2 of 6
      Case 4:20-cv-01063-O Document 13 Filed 10/29/20                Page 3 of 6 PageID 99



14.     Singularly or collectively, SINGH’s acts or omissions, listed above, proximately caused

        the occurrence and resulting damages to Plaintiff that made the basis of this suit.

15.     At the time of this collision, SINGH was acting in the course and scope of his employment

        for STERLING FREIGHT, which also owned, operated and/or maintained the subject

        tractor-trailer. STERLING FREIGHT is responsible for the actions of SINGH, either as

        his employer or statutory employer, as contemplated by the both the Federal Motor Carrier

        Safety Responsibility Act (FMCSR) and Texas statute.

16.     An employer, as defined by FMSCR, “means any person engaged in a business affecting

        interstate commerce who owns or leases a commercial motor vehicle in connection with

        that business….” 49 C.F.R. § 390.5 (1997). Texas has incorporated, by reference, Parts

        382, 385, 386, 390-393, and 395-395 of the Federal Motor Carrier Safety Regulations. See

        37 Tex. Admin. Code § 4.11 (2020) (“The director of the Texas Department of Public

        Safety incorporates, by reference, the Federal Motor Carrier Safety Regulations, Title 49,

        Code of Federal Regulations, Parts 382, 385, 386, 390-393, and 395-397 including

        amendments and interpretations thereto.”) Defendant STERLING FREIGHT is thereby

        vicariously liable for the negligent actions of Defendant SINGH. Morris v. JTM Materials,

        78 S.W.3d 28 (Tex. App-Fort Worth 2002, no pet.).

17.     Additionally, SINGH was negligent per-se, in the operation of his tractor-trailer rig, and

        violated one or more of the following Texas Transportation Code sections:

           a. §545.060 and §545.101 - Failing to keep the tractor-trailer with utility trailer(s)
               within proper lane of traffic;
           b. §545.060 and 545.101 - Failing to obey the roadway pavement markings regulating
               the movement of traffic;
           c. §545.060 and §545.103 - Changing lanes and making a turn when unsafe to do so
               and/or;


PLAINTIFF’S FIRST AMENDED COMPLAINT                                                       Page 3 of 6
      Case 4:20-cv-01063-O Document 13 Filed 10/29/20                  Page 4 of 6 PageID 100



            d. Such other violates of the Transportation Code as may be revealed in discovery.

18.      Singularly or collectively, SINGH’s acts or omissions, listed above, proximately caused

         the occurrence and resulting damages to Plaintiff.

19.      Defendant STERLING FREIGHT owned the tractor-trailer operated by SINGH

         involved in the subject collision. SINGH was a permissive user of that tractor-trailer rig.

20.      Defendant STERLING FREIGHT, prior to and at the time of the subject collision,

         entrusted its tractor-trailer to SINGH, for the purpose of them engaging in a commercial

         trucking operation and him operating it over the roads and highways of the State of Texas.

         At such time, SINGH was incompetent and/or unfit to safely operate the tractor-trailer rig.

         Defendant STERLING FREIGHT knew or should have known, in the exercise of

         ordinary care, that SINGH was an incompetent and/or unfit driver and would create an

         unreasonable risk of danger to persons and property. STERLING FREIGHT was

         negligent in entrusting their tractor-trailer rig to SINGH. Such negligence was a proximate

         cause of the occurrence and resulting damages to Plaintiff.

21.      On the occasion in question, Defendant STERLING FREIGHT was negligent in the

         operation of their commercial trucking enterprise, by:

            a. Failing to use reasonable care in recruiting or hiring their drivers, including
                SINGH;
            b. Failing to use reasonable care in the discipline, re-training and/or termination of
                incompetent, careless, or reckless employees, including SINGH;
            c. Failing to use reasonable care in training employees, including SINGH;
            d. Failing to use reasonable care in monitoring and supervising the conduct of
                employees, including SINGH; and/or
            e. Such other acts or omissions as may be revealed in discovery.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                        Page 4 of 6
      Case 4:20-cv-01063-O Document 13 Filed 10/29/20                 Page 5 of 6 PageID 101



22.      Each of the above-stated acts and/or omissions, singularly or collectively, constitute a

         proximate cause of the occurrence and resulting damages to Plaintiff.

23.      At the time of the subject collision, through one or more of the acts or omissions identified

         herein, Defendant STERLING FREIGHT was operating a commercial trucking operation

         in violation of one or more of the Federal Motor Carrier Safety Regulations. Such actions

         constitute negligence and/or negligence per se, proximately causing the occurrence and

         resulting damages to Plaintiff.

24.      As a proximate result of Defendants’ negligence, Plaintiff seeks recovery of her damages
         as follows:
            a. Medical and healthcare expenses incurred in the past;
            b. Medical and healthcare expenses which, in all reasonable probability, will be
                incurred in the future;
            c. Physical pain and suffering in the past;
            d. Physical pain and suffering which, in all reasonable probability, will be incurred
                in the future;
            e. Physical impairment suffered in the past;
            f. Physical impairment which, in all reasonable probability, will be suffered in the
                future;
            g. Loss of earning capacity in the past and in the future;
            h. Permanent damage and permanent disability;
            i. Damages to personal property of Plaintiff, loss of use, diminution of value of
                personal property.

25.      Plaintiff’s damages are over $175,000.00. The amount of monetary relief actually awarded,

         however, will ultimately be determined by a jury. Plaintiff seeks pre-judgment and post-

         judgment interest at the highest legal rate.

26.      WHEREFORE, Plaintiff prays that Defendants be cited to appear and answer and that upon

         a final trial, judgment be entered for Plaintiff against Defendants, jointly and/or severally,


PLAINTIFF’S FIRST AMENDED COMPLAINT                                                          Page 5 of 6
   Case 4:20-cv-01063-O Document 13 Filed 10/29/20                  Page 6 of 6 PageID 102



       for the damages alleged, together with pre-judgment and post-judgment interest allowed

       by law, costs of court, and such other relief to which Plaintiff may be entitled. Plaintiff

       reserves the right to amend this Complaint. Plaintiff requests a trial by jury.

                                              Respectfully submitted,
                                              THE HULSE LAW FIRM
                                              By: /s/ Valerie Hulse
                                              Texas Bar No. 24042858
                                              16990 Dallas Pkwy, Suite 100
                                              Dallas TX 75248
                                              Telephone/Fax (972)334-9700
                                              val@hulselaw.com
                                              Attorney for Plaintiff


                                CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the above and foregoing document has been served
upon all counsel of record via ECF on this date of October 29, 2020
                                               /s/ Valerie Hulse
                                                  Valerie Hulse




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                      Page 6 of 6
